 1

 2
                                              HONORABLE FREDERICK CORBIT

 3   Shauna S. Brennan WSBA#36461
     Brennan Legal Counsel Group PLLC
 4
     14900 Interurban Ave S. Ste 271
 5   Tukwila, WA 98168
     206-280-8349
 6   888-423-6105 FAX
 7   Sbrennan@outsidegeneralcounsel.com

 8                  UNITED STATES BANKRUPTCY COURT
 9
                     EASTERN DISTRICT OF WASHINGTON
                                       )
10                                     ) Case No. 18-03197-FPC11
     In Re:                            )
11                                     ) Chapter 11
            GIGA WATT INC.             )
12                                     ) DECLARATION OF SHAUNA S.
                                       ) BRENNAN IN SUPPORT OF ECO
13                Debtor in Possession ) DIVERSIFIED HOLDINGS, INC’S
                                       ) OPPOSITION TO GIGA PLEX, LLC
14                                     ) AND MLDC1, LLC’S MOTION FOR
                                         RELIEF FROM STAY,
15                                       ABANDONMENT, AND REJECTION
                                         OF EXECUTORY CONTRACT
16

17         TO:           CLERK OF THE ABOVE-ENTITLED COURT

18         AND TO:       GIGA WATT INC.

19                       U.S.TRUSTEE

20                       ALL INTERESTED PARTIES

21         I, SHAUNA S. BRENNAN, am the Counsel of record for ECO Diversified

22    Holdings, Inc., and have personal knowledge of the facts contained in this

23    declaration.

24                                               1
                                                      BRENNAN LEGAL COUNSEL GROUP, PLLC
                                                                     14900 Interurban Ave S. Ste 271
25                                                                        Tukwila, WA 98168
                                                                             T:206-280-8349
                                                                              F: 888-423-6105
     DECLARATION OF SHAUNA S. BRENNAN IN SUPPORT OF OPPOSITION




     18-03197-FPC11       Doc 203    Filed 02/21/19   Entered 02/21/19 14:56:57           Pg 1 of 4
 1
           Brennan Legal Counsel Group, PLLC represents ECO Diversified
 2
      Holdings, Inc., in reference to the Opposition to Giga Plex, LLC and MLDC1,
 3
      LLC’s Motion For Relief From Stay, Abandonment, and Rejection of
 4
      Executory Contract [Doc 173].
 5
           Based on information and belief, the correct owner of the property is Giga
 6
      Plex, LLC and the street address of the property is 9221 Tyndell Road Moses
 7
      Lake, WA 98337. ECO Diversified Holdings, Inc., building is depicted on
 8
      Exhibit 1, attached hereto.
 9
           I declare under penalty of perjury under the laws of the State of
10
      Washington that all the statements contained herein are true and correct to the
11
      best of my knowledge, information and belief.
12

13
     DATED this 21st day of February, 2019
14
                                By: /s/Shauna S. Brennan
15                                     Shauna S. Brennan, WSBA#36461
                                Attorney for Creditor ECO Diversified Holdings, Inc.
16

17

18

19

20

21

22

23

24                                               2
                                                      BRENNAN LEGAL COUNSEL GROUP, PLLC
                                                                     14900 Interurban Ave S. Ste 271
25                                                                        Tukwila, WA 98168
                                                                             T:206-280-8349
                                                                              F: 888-423-6105
     DECLARATION OF SHAUNA S. BRENNAN IN SUPPORT OF OPPOSITION




     18-03197-FPC11       Doc 203    Filed 02/21/19   Entered 02/21/19 14:56:57           Pg 2 of 4
             Exhibit 1
18-03197-FPC11   Doc 203   Filed 02/21/19   Entered 02/21/19 14:56:57   Pg 3 of 4
18-03197-FPC11   Doc 203   Filed 02/21/19   Entered 02/21/19 14:56:57   Pg 4 of 4
